935 F.2d 268Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jorge Efrin MEDINA, Defendant-Appellant.
No. 90-5732.
United States Court of Appeals, Fourth Circuit.
Submitted May 6, 1991.Decided May 31, 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CR-90-158)
Hunt L. Charach, Federal Public Defender, Charleston, W.Va., for appellant.
Michael W. Carey, United States Attorney, Michael M. Fisher, Assistant United States Attorney, Charleston, W.Va., for appellee.
S.D.W.Va.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Jorge Efrin Medina pled guilty to conspiracy to possess marijuana with intent to distribute (21 U.S.C. Sec. 846).  He appeals the sentence he received and we affirm.


2
Medina contends that he was improperly assessed one criminal history point for a prior sentence imposed on June 6, 1980.  He contends that the current offense did not begin until after June 6, 1990, and the 1980 sentence is thus beyond the tenyear time period set out in U.S.S.G. Sec. 4A1.2(e)(2) and should not be counted.


3
However, Medina stipulated during the two-part sentencing hearing that he had a conversation with a co-defendant in May 1990 in which he said he was in the market for marijuana and would be willing to travel interstate to buy it, and that the co-defendant from then on was on the lookout for a source of marijuana.  This is sufficient to show an agreemeny to perform an illegal act and Medina's knowing participation in the agreement in May 1990.    See United States v. Laughman, 618 F.2d 1067, 1075 (4th Cir.), cert. denied, 447 U.S. 925 (1980).  Thus, the conspiracy commenced with the May 1990 conversation and the 1980 sentence was properly counted.


4
We therefore affirm the judgment of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
AFFIRMED.